DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
No page 2 of the IDS of 6/17/21 was found in the file.  Page 1 has been considered and is attached.  

Election/Restrictions
Applicant's election with traverse of species (a)(i) and (b)(ii) in the reply filed on September 19, 2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the Office to examine the species because no evidence was presented that the species require different search queries or that prior art applicable to one species may not apply to another.  This is not found persuasive because a species to a temperature requires different search terminology than a species to a force or an amount.  “Temperature,” “force”/“pressure,” and “amount”/“concentration” are divergent control concepts that each require different searches within subgenus (a) as evidenced at least by the above-quoted terminology.  The terms and concepts are mutually exclusive; that is, a search for one concept would not be related to a search for one of the other concepts.  Similar rationale applies to “valve” and “burst”/“tear”/“explosion”/“puncture” (subgenus (b)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 31-35, 42-45 and 50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by EP 2159894.  Regarding claims 31 and 44, the reference is directed to an apparatus for storing at least one object (battery 2).  The apparatus comprises a container (1) and an enclosure (6) containing a fluid and configured to be in contact with the batter(ies) via a sensor (9b) and a supporting plate (12) (see Fig. 5).  The sensor (9b) can be attached to the wall of the container (Fig. 5), and the component (heater 9c) is configured to release the fluid from the enclosure based on a detected parameter ([0041]).  Regarding claim 44, a method of storing (i.e., method of using) the object would necessarily involve the steps of placing the battery in the container and placing the enclosure in contact with the battery; and would further include the steps of providing the sensor, monitoring the parameter using the sensor, and releasing the fluid based on the monitoring as noted above.  Regarding claim 32, the enclosure can be considered a “pouch” as it made of polypropylene or rubber that is melted or punctured to release fluid ([0014], [0030], [0031]).  Regarding claim 33, the sensor is attached to the enclosure via a supporting plate (12) (Fig. 5).  Regarding claim 34, the component (heater) is attached to a wall of the enclosure (Fig. 5).  Regarding claims 35 and 45, the parameter is temperature and the component is configured to release the fluid when the temperature exceeds a predetermined temperature ([0041]).  Regarding claims 42 and 50, the component is configured to make a hole in the enclosure (that is, puncture the enclosure) to release the fluid (Fig. 5).  Regarding claim 43, the fluid is a liquid ([0015]).   Thus, the instant claims are anticipated.


Claim Rejections - 35 USC § 103
Claims 41 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2159894 in view of Cittanova (US 20010055712).
EP ‘294 is applied to claims 31 and 44 for the reasons stated above.  However, the reference does not expressly teach that the component is configured to burst (claim 41), or explodes (claim 49) to release the fluid.
Cittanova discloses a safety device for a storage cell battery.  The device comprises a temperature sensor (6), and a pyrotechnic device (5) responsive to the temperature sensor to explode and control the admission of fire extinguishing gas into the battery container (3) ([0034]).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use the pyrotechnic explosive device of Cittanova as the fluid-releasing component of EP ‘894.  In [0018], Cittanova discloses that the pyrotechnic has a “very short response time” that improves efficiency of flame inhibition and therefore improves safety (see also [0013]).  Accordingly, the artisan would be motivated to use the pyrotechnic explosive device of Cittanova as the fluid-releasing component of EP ‘894.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 31-35, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9406917.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘917 patent anticipate instant claims 31, 32, 35, 42, and 43 and render instant claims 33 and 34 obvious.  Claims 33 and 34 are rendered obvious because it would be within the skill of the art to place the sensor/component in any desirable location within the system. 

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9406917 in view of Cittanova.  Although the ‘931 claims do not recite a component configured to burst, such limitation is obvious in view of Cittanova for the reasons stated in item 7 above.  Accordingly, claim 41 is an obvious variant of the ‘917 patent claims.   
Claims 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11069931. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘931 patent anticipate the instant claims. 

Claims 49 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11069931 in view of Cittanova.  Although the ‘931 claims do not recite exploding a component or puncturing the enclosure, such limitations are obvious in view of Cittanova for the reasons stated in item 7 above.  Accordingly, claims 49 and 50 are obvious variants of the ‘931 patent claims.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 7, 2022